                    Case 3:18-cv-00671-BEN-BGS Document 52 Filed 09/25/19 PageID.647 Page 1 of 3



                    1   Nicholas Transier (CA SBN 265211)
                        Email: ntransier@pattersonsheridan.com
                    2   Patterson + Sheridan LLP
                        4660 La Jolla Village Drive, Suite 200, San Diego, CA 92121
                    3   Telephone: (619) 340-0370
                    4   Jerry Selinger (TX SBN 18008250) (admitted pro hac vice)
                        Email: JSelinger@pattersonsheridan.com
                    5   Patterson + Sheridan LLP
                        1700 Pacific Avenue, Suite 2650, Dallas, TX 75201
                    6   Telephone: (214) 720-2200
                    7   Adam Davenport (TX SBN 24065117) (admitted pro hac vice)
                        Email: adavenport@pattersonsheridan.com
                    8   Patterson + Sheridan LLP
                        24 Greenway Plaza, Suite 1600, Houston, TX 77046
                    9   Telephone: (713) 623-4844
              10        James L. Williams (AZ SBN 026402) (admitted pro hac vice)
                        Email: james@azbarristers.com
              11        SCHMITT SCHNECK CASEY EVEN & WILLIAMS, P.C.
                        1221 E Osborn Rd. #105, Phoenix, AZ 85014
              12        Telephone: (602) 277-7000
              13        Counsel for Plaintiff/Counter Defendant
                        EVOLVE TECHNOLOGIES, LLC
              14
                                             UNITED STATES DISTRICT COURT
              15
                                          SOUTHERN DISTRICT OF CALIFORNIA
              16
              17        Evolve Technologies, LLC, a Delaware Case No. 3:18-cv-00671-BEN-BGS
                        limited-liability company,
              18
                                         Plaintiff,
              19        v.
                                                                  STIPULATION FOR DISMISSAL
              20        Coil Winding Specialist, Inc., a          WITH PREJUDICE
                        California corporation,
              21
                                         Defendant.
              22
              23        Coil Winding Specialist, Inc., a
                        California corporation,
              24
                                  Counter Claimant,
              25        v.
              26        Evolve Technologies, LLC, a Delaware
                        limited liability company,
              27
                                 Counter Defendant.
              28
  SCHMITT SCHNECK
CASEY EVEN & WILLIAMS
     Professional
      Corporation
                    Case 3:18-cv-00671-BEN-BGS Document 52 Filed 09/25/19 PageID.648 Page 2 of 3



                    1          Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), Plaintiff/Counterdefendant Evolve
                    2
                        Technologies, LLC and Defendant/Counterclaimant Coil Winding Specialist, Inc., by and
                    3
                        through undersigned counsel, hereby stipulate and agree that this action in its entirety shall be
                    4
                    5   dismissed with prejudice; each party to bear its own attorneys’ fees and costs. The parties
                    6   agree that this Court shall retain jurisdiction to enforce the parties’ confidential settlement
                    7
                        agreement.
                    8
                               RESPECTFULLY SUBMITTED this 25th day of September, 2019.
                    9
              10
              11
                                                                   By:     /s/ James L. Williams
                                                                         Nicholas Transier
              12                                                         Jerry Selinger (admitted pro hac vice)
              13
                                                                         Adam Davenport (admitted pro hac vice)
                                                                         Patterson + Sheridan LLP
              14                                                         E-mail: ntransier@pattersonsheridan.com
              15                                                         E-mail: jselinger@pattersonsheridan.com
                                                                         Email: adavenport@pattersonsheridan.com
              16
              17                                                         - and -

              18                                                         James L. Williams (admitted pro hac vice)
              19                                                         SCHMITT SCHNECK
                                                                         CASEY EVEN & WILLIAMS, P.C.
              20                                                         E-mail: james@azbarristers.com
              21
                                                                         Attorneys for Plaintiff/Counter-defendant
              22                                                         EVOLVE TECHNOLOGIES, LLC
              23
                                                                         By: /s/ Stephen M. Lobbin
              24                                                         Stephen M. Lobbin
              25                                                         Austin J. Richardson
                                                                         Joshua N. Osborn
              26                                                         SML AVVOCATI P.C.
              27                                                         E-mail: sml@smlavvocati.com
                                                                         E-mail: ajr@smlavvocati.com
              28                                                         E-mail: jno@smlavvocati.com
  SCHMITT SCHNECK
CASEY EVEN & WILLIAMS
                                                                         2
     Professional
      Corporation
                    Case 3:18-cv-00671-BEN-BGS Document 52 Filed 09/25/19 PageID.649 Page 3 of 3



                    1                                             Attorneys for Defendant / Counterclaimant
                    2                                             Coil Winding Specialist, Inc.

                    3                             CERTIFICATE OF SERVICE
                    4
                              I hereby certify that on September 25th, 2019, I caused the attached document to
                    5   be electronically transmitted, per the agreement of the parties, via e-mail rather than
                    6   via U.S. mail to:

                    7   Stephen M. Lobbin
                    8   Austin J. Richardson
                        Joshua N. Osborn
                    9   SML AVVOCATI P.C.
              10        888 Prospect Street, Suite 200
                        La Jolla, California 92037
              11        Tel: 949.636.1391
              12        sml@smlavvocati.com
                        ajr@smlavvocati.com
              13        jno@smlavvocati.com
              14        Attorneys for Defendant Coil Winding Specialist, Inc.
              15
              16        By:   /s/ Anne Cotty
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28
  SCHMITT SCHNECK
CASEY EVEN & WILLIAMS
                                                                   3
     Professional
      Corporation
